
	

114 HJ 75 IH: Making further continuing appropriations for fiscal year 2016, and for other purposes.
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. Rogers of Kentucky introduced the following joint resolution; which was referred to the Committee on Appropriations
		
		JOINT RESOLUTION
		Making further continuing appropriations for fiscal year 2016, and for other purposes.
	
	
 That the Continuing Appropriations Act, 2016 (Public Law 114–53) is amended by striking the date specified in section 106(3) and inserting December 16, 2015.
		
